     1:20-cv-03896-JMC-SVH        Date Filed 11/20/20   Entry Number 9   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Joshua Hampton, #31575-160,              )     C/A No.: 1:20-3896-JMC-SVH
                                             )
                     Plaintiff,              )
                                             )
         vs.                                 )
                                             )
    Warden Ms. Barnes, Correctional          )          ORDER AND NOTICE
    Officer Mr. Knight, and Ms.              )
    Fletcher,                                )
                                             )
                     Defendants.             )
                                             )

        Joshua Hampton (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint alleging violations of his constitutional rights pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), 1 while incarcerated at Federal Correctional Institution-

Bennettsville in the custody of the Bureau of Prisons (“BOP”). Plaintiff sues

Warden Barnes, Correctional Officer Knight, and Ms. Fletcher (“Defendants”).

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(d) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.


1   Bivens established that victims of a constitutional violation perpetuated by a
federal actor may sue the offender for damages in federal court despite the
absence of explicit statutory authorization for such suits.
      1:20-cv-03896-JMC-SVH   Date Filed 11/20/20   Entry Number 9   Page 2 of 6




I.      Factual and Procedural Background

        Plaintiff claims defendant Knight confiscated evidence needed for

summary judgment in his case pending in the Middle District of Pennsylvania,

Hampton v. Jones, C/A No. 1:19-751-JEJ-EBC (“Hampton I”). [ECF No. 1 at

5]. He further alleges defendants Barnes and Fletcher will not properly follow

BOP policy regarding administrative remedies. Id. at 5–6. 2

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).




2
 Plaintiff also alleges his eyeglasses were taken, but he does not state who he
believes took the glasses. Id. at 6.

                                        2
   1:20-cv-03896-JMC-SVH       Date Filed 11/20/20   Entry Number 9   Page 3 of 6




      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

                                         3
   1:20-cv-03896-JMC-SVH     Date Filed 11/20/20   Entry Number 9   Page 4 of 6




to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

            1.    Access to the Courts

      It is well-established that prisoners have a constitutional right of access

to the courts. Bounds v. Smith, 430 U.S. 817 (1977). This right does not extend

to frivolous claims. Lewis v. Casey, 518 U.S. 343, 353 (1996) (“We think we

envisioned, instead, that a new program would remain in place at least until

some inmate could demonstrate that a nonfrivolous legal claim had been

frustrated or was being impeded.”).

      To state a constitutional claim for denial of meaningful access to the

courts, an inmate must allege specific injury resulting from the alleged denial.

See Lewis, 518 U.S. at 349 (holding an inmate alleging denial of access to the

courts must be able to demonstrate “actual injury” caused by the policy or

procedure in effect at the place of incarceration in that his non-frivolous legal

claim had been frustrated or was being impeded); Strickler, 989 F.2d at 1384

(holding that a prisoner had a “basic requirement that he show specific harm

or prejudice from the allegedly denied access”). “[T]he inmate . . . must . . .

demonstrate that his efforts to pursue a legal claim were somehow thwarted

by the alleged denial of access to the courts.” Id. at 351 (internal quotation

omitted). The inmate must make specific allegations as to the actual injury

                                       4
   1:20-cv-03896-JMC-SVH     Date Filed 11/20/20   Entry Number 9   Page 5 of 6




sustained. O’Dell v. Netherland, 112 F.3d 773, 776 (4th Cir. 1997) (finding

inmate must show an “unconstitutional burden on his right of access to the

courts” resulting in “actual injury” to “the capability of bringing contemplated

challenges to sentences or conditions of confinement before the courts”)

(quoting Lewis, 518 U.S. at 355). Conclusory allegations are insufficient.

Sewell v. Shearin, C/A No. DKC-15-3040, 2016 WL 6525615, at *16 (D. Md.

Nov. 2, 2016).

      Here, Plaintiff alleges that his evidence related to summary judgment in

Hampton I was destroyed, but he admits that Hampton I is still pending. A

review of Hampton I reveals that Defendants’ motion for summary judgment

is still pending and Plaintiff has filed a response. Because Plaintiff has not

shown an actual injury, he has failed to state a claim for a First Amendment

claim of denial of access to the courts.

            2.     Administrative Remedy Process

      To the extent Plaintiff alleges Defendants failed to properly respond to

his grievances, this claim is also subject to summary dismissal. A prisoner has

no constitutional right to a grievance procedure. See Adams v. Rice, 40 F.3d

72, 75 (4th Cir. 1994); Daye v. Rubenstein, 417 F. App’x 317, 319 (4th Cir.

2011); Ashann–Ra v. Commonwealth of Virginia, 112 F. Supp. 2d 559, 569

(W.D. Va. 2000) (“[A] prison official’s failure to comply with the state’s

grievance procedure is not actionable under § 1983.”). Accordingly, Defendants’

                                       5
   1:20-cv-03896-JMC-SVH     Date Filed 11/20/20   Entry Number 9   Page 6 of 6




alleged failure to appropriately process or respond to Plaintiff’s grievances does

not state a cognizable constitutional claim.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by December 11, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.


November 20, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       6
